 

Exhibit 10.9

 

EXECUTION COPY

 

CONTRIBUTION AGREEMENT, dated as of April 7, 2015 (this Agreement), between:

 

BDCA HELVETICA FUNDING, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the Issuer);

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a corporation incorporated under
the laws of the State of Maryland (the Sole Shareholder); and

 

U.S. BANK NATIONAL ASSOCIATION, as trustee under the Indenture referred to below
(in such capacity, the Trustee).

 

WHEREAS:

 

A.           The Issuer is party to an Indenture dated as of April 7, 2015
between the Issuer and the Trustee (as amended, supplemented or otherwise
modified from time to time, the Indenture).

 

B.           The Indenture provides for the authentication, issuance and
delivery of Notes to the Holders thereof in an original Aggregate Outstanding
Amount up to U.S.$300,000,000. The Issuer intends to use the proceeds of the
Notes to purchase, in accordance with the requirements of the Indenture,
(a) Portfolio Assets consisting of Loans that satisfy the Asset Eligibility
Criteria and (b) Eligible Investments.

 

C.           The Sole Shareholder is the sole shareholder of the Issuer.

 

D.           To induce the Holders to purchase the Notes, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Sole Shareholder is willing to make capital contributions to
the Issuer in the circumstances described herein. Accordingly, the parties
hereto agree as follows:

 

Interpretation

 

1.           Capitalized terms used but not defined herein have the respective
meanings given to such terms in the Indenture. In addition, as used herein, the
following terms have the following respective meanings:

 

Contribution Amount, with respect to any Contribution Event, has the meaning
given to such term in the definition herein of "Contribution Event".

 

Contribution Event means, with respect to any date of determination, the giving
of notice by the Trustee to the Sole Shareholder pursuant to Section 10.3(c) of
the Indenture that the amount then standing to the credit of the Expense Account
is less than U.S.$100,000 or, after giving effect to the payment of aggregate
Administrative Expenses payable, but not yet paid, at any time during a
particular Monthly Period, the amount standing to the credit of the Expense
Account will be less than U.S.$100,000 (such shortfall, in each case, the
Contribution Amount).

 

 

 

 

Contribution of Additional Capital

 

2.(a)With respect to each Contribution Event that occurs during the period from
(and including) the Closing Date to (and including) the date on which all of the
Notes have been repaid in full and all Administrative Expenses have been paid in
full, the Sole Shareholder hereby irrevocably agrees to contribute additional
capital to the Issuer in USD Cash by wire transfer in immediately available
funds in an amount no less than the applicable Contribution Amount.

 

(b)Each contribution obligation pursuant to Section 2(a) shall be paid to the
Expense Account by no later than 5:00 p.m. (New York City time) on the first
Business Day following the Sole Shareholder's receipt of notice of such
Contribution Event.

 

Representations and Warranties

 

3.           The Sole Shareholder hereby represents and warrants as of the date
hereof as follows:

 

(i)Status. It is duly organized and validly existing under the law of the
jurisdiction of its organization or incorporation and, if relevant under such
law, in good standing.

 

(ii)Powers. It has the power and authority to execute this Agreement and any
other documentation relating to this Agreement to which it is a party, to
deliver this Agreement and any other documentation relating to this Agreement
that it is required by this Agreement to deliver and to perform its obligations
under this Agreement and such other documentation and has taken all necessary
action to authorize such execution, delivery and performance.

 

(iii)No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its property or any contractual
restriction binding on or affecting it or any of its property.

 

(iv)Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with.

 

(v)Obligations Binding. This Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, rehabilitation, conservation,
moratorium or similar laws affecting rights of its creditors generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).

 

(vi)Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its subsidiaries any action, suit or proceeding at law or
in equity or before any court, tribunal, governmental body, agency or official
or any arbitrator that could reasonably be expected to affect the legality,
validity or enforceability against it of this Agreement or its ability to
perform its obligations under this Agreement.

 

2

 

 

4.           The Sole Shareholder represents to the Trustee and the Liquidation
Agent at all times during the period referred to in 2(a) that the Sole
Shareholder is the sole shareholder of the Issuer.

 

Covenants

 

5.           Each of the Issuer and the Sole Shareholder will from time to time
execute and deliver such further documents and do such other acts and things as
the Trustee or the Liquidation Agent may reasonably request in order fully to
accomplish the purposes of this Agreement.

 

6.           The Sole Shareholder agrees not to propose or pass any resolution
to wind up the Issuer or cause the filing of a petition in bankruptcy against or
on behalf of the Issuer until the payment in full of all Notes issued under the
Indenture and the expiration of a period equal to one year and a day, or, if
longer, the applicable preference period plus one day, following such payment.

 

7.           The Sole Shareholder agrees to make (or to cause the Issuer to
make) an election to treat the Issuer as disregarded as an entity separate from
the Sole Shareholder for US federal income tax purposes and agrees not to make
any election or take any action, or cause the Issuer to make or take such an
election or action, that would cause the Issuer to be treated as an association
taxable as a corporation for U.S. Federal income tax purposes.

 

8.           The Sole Shareholder agrees to not transfer any membership
interests in the Issuer, and not to permit the Issuer to register a transfer or
subsequent issuance of any membership interests, if such transfer or subsequent
issuance (a) would cause the Issuer to have more than one owner for U.S. Federal
income tax purposes or (b) would cause the Issuer to be treated other than as
disregarded as an entity separate from the Sole Shareholder.

 

Acknowledgement, agreement and consent

 

9.(a)The Sole Shareholder acknowledges, agrees and consents, in connection with
Section 15.1(h) of the Indenture, to the assignment described therein and the
Sole Shareholder agrees to perform the provisions of the Indenture applicable to
the Sole Shareholder subject to the terms of this Agreement.

 

(b)The Sole Shareholder acknowledges and agrees that the Issuer is assigning all
of its right, title and interest in, to and under this Agreement to the Trustee
as representative of the Holders of the Notes and agrees that all of the
representations, covenants and agreements made by the Sole Shareholder in this
Agreement are also for the benefit of the Trustee and enforceable against the
Sole Shareholder by the Trustee.

 

(c)The Sole Shareholder will not enter into any agreement amending, modifying or
terminating this Agreement (other than an amendment to correct inconsistencies,
typographical or other manifest errors, defects or ambiguities) except with the
prior written consent of the Liquidation Agent and the Trustee (which shall be
given at the direction of the Majority Holders).

 

(d)The Trustee shall have all the rights, benefits, protections, indemnities and
immunities afforded to it under the Indenture, including Article 6 thereof.

 

3

 

 

(e)The Sole Shareholder shall not amend, or permit the amendment of, the
Constitutive Documents of the Issuer without prior written consent of the
Trustee and each Holder.

 

(f)The Sole Shareholder consents to the filing of a Financing Statement against
it in favor of the Issuer and Trustee as secured parties in connection with the
transfer of each Portfolio Asset from the Sole Shareholder to the Issuer on the
Closing Date and any other Loan transferred from the Sole Shareholder to the
Issuer at any time.

 

Withholding Taxes

 

10.           If the Sole Shareholder is required to deduct or withhold any tax
from any Contribution Amount, then the Sole Shareholder will pay an amount equal
to such shortfall to the Issuer in accordance with Section 2 hereof. Upon the
making of any such payment, the Issuer agrees that the Sole Shareholder will be
fully subrogated to the rights of the Issuer to receive any tax refund or other
similar payment with respect to such withholdings or deductions, and any such
amounts (if and when received by the Issuer) shall be promptly paid to the Sole
Shareholder, free and clear of the lien of the Indenture.

 

Waiver; Survival

 

11.(a)No failure on the part of either party or any third party beneficiary
hereof to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

(b)The obligations of the parties under this Agreement will survive until the
payment in full of the Notes and all Administrative Expenses have been paid in
full.

 

(c)This Agreement shall terminate on such date that the Notes have been repaid
in full and all reasonably incurred expenses have been paid.

 

Notices

 

12.           All notices and other communications in respect of this Agreement
(including, without limitation, any modifications of, or requests, waivers or
consents under, this Agreement) shall be given or made to a party at its address
specified in Section 14.3 of the Indenture. Except as otherwise provided in this
Agreement, all such communications shall be deemed to have been duly given if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, by facsimile in legible form or by e-mail
transmission to any address previously furnished in writing to the other parties
hereto and third party beneficiaries hereof by a party hereto.

 

4

 

 

Amendments; Successors; Assignments

 

13.(a)No amendment, modification or waiver in respect of this Agreement will be
effective unless in writing (including a writing evidenced by e-mail (PDF) or
facsimile transmission) and executed by each of the parties with the prior
written consent of the Liquidation Agent and the Trustee (which shall be given
at the direction of the Majority Holders) (other than an amendment to correct
inconsistencies, typographical or other manifest errors, defects or
ambiguities).

 

(b)This Agreement (and each amendment, modification and waiver in respect of
this Agreement) may be executed and delivered in counterparts (including by
e-mail (PDF) or facsimile transmission), each of which will be deemed an
original.

 

(c)This Agreement shall be binding upon and inure to the benefit of the Sole
Shareholder and the Trustee and their respective successors and permitted
assigns.

 

(d)Except as provided in Section 9(b), neither this Agreement nor any interest
or obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by any party without the prior written consent of the
other parties (and in the case of the Trustee, such consent to be given at the
direction of the Majority Noteholders) and the Liquidation Agent. Any purported
transfer that is not in compliance with this Section 13 will be void.

 

Governing Law; Submission to Jurisdiction; Etc.

 

14.(a)Governing Law. This Agreement, shall be construed in accordance with, and
this Agreement and any matters arising out of or relating in any way whatsoever
to this Agreement (whether in contract, tort or otherwise), shall be governed
by, the law of the State of New York.

 

(b)Submission to Jurisdiction. With respect to Proceedings relating to this
Agreement, each party irrevocably (i) submits to the non-exclusive jurisdiction
of the Supreme Court of the State of New York sitting in the Borough of
Manhattan in New York City and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

Waiver of Jury Trial

 

15.           EACH OF THE SOLE SHAREHOLDER, THE ISSUER, AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby
(i) certifies that no representative, agent or attorney of the other has
represented, expressly or otherwise, that the other would not, in the event of a
Proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this paragraph.

 

5

 

 

Contributions

 

16.           The Sole Shareholder and the Issuer hereto acknowledge and agree
that this Agreement is not a contract (a) to issue a security of the Issuer or
(b) to make a loan or to extend other debt financing or financial accommodations
to or for the benefit of the Issuer, as referenced in Section 365(e)(2)(B) of
the United States Bankruptcy Code, as amended. Each of the Sole Shareholder, on
behalf of itself, and the Issuer further acknowledges and agrees that the
transactions contemplated by this Agreement are made for reasonably equivalent
value. The Sole Shareholder represents to the Trustee and to the third party
beneficiary hereof that neither the Issuer nor the Sole Shareholder is insolvent
at this time, will not be rendered insolvent by this Agreement and do not intend
by the transactions contemplated in this Agreement to incur debts beyond their
ability to repay those debts.

 

Severability

 

17.           If any term, provision, covenant or condition of this Agreement,
or the application thereof to any party hereto or any circumstance, is held to
be unenforceable, invalid or illegal (in whole or in part) for any reason (in
any relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Agreement, modified by the deletion of the unenforceable,
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity, or illegality will not
otherwise affect the enforceability, validity or legality of the remaining
terms, provisions, covenants and conditions of this Agreement, as the case may
be, so long as this Agreement, as the case may be, as so modified continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement, as
the case may be, will not substantially impair the respective expectations or
reciprocal obligations of the parties or the practical realization of the
benefits that would otherwise be conferred upon the parties.

 

Benefits of Agreement

 

18.           The Liquidation Agent shall be an express third party beneficiary
of (i) each agreement, covenant and obligation in this Agreement (including,
without limitation, any right to make a determination, receive a notice, report
or certificate, make a request, give consent or direct a disposition expressed
as being exercisable by the Issuer or Liquidation Agent hereunder) and (ii) the
representations, warranties, covenants and agreements made under Sections 2, 3,
4, 5, 6, 9(c), 9(e), 13(a) and 13(d) and 18 of this Agreement. Nothing in this
Agreement, expressed or implied, shall give to any Person, other than the
parties hereto and their successors hereunder and the Liquidation Agent, any
benefit or any legal or equitable right, remedy or claim under this Agreement.

 

- signature page follows –

 

6

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

BDCA HELVETICA FUNDING, LTD.

 

By: /s/ Robert K. Grunewald  



Name: Robert K. Grunewald   Title: Director  

 

CONTRIBUTION AGREEMENT

 

 

 

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA

 

By: /s/ Robert K. Grunewald  



Name: Robert K. Grunewald   Title: President and Chief Investment Officer  

 

CONTRIBUTION AGREEMENT

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

By: /s/ Maria D. Calzado  



Name: Maria D. Calzado   Title: Senior Vice President  

 

CONTRIBUTION AGREEMENT

 

 

 

 

Acknowledged by the following as a third party beneficiary:

 

UBS AG, LONDON BRANCH   as Liquidation Agent      



By: /s/ Trevor Spencer  



Name: Trevor Spencer   Title: Authorized Signatory      



By: /s/ Ben Stewart  



Name: Ben Stewart   Title: Authorized Signatory  

 

CONTRIBUTION AGREEMENT

 

 

 

 

Contents

 

    Page       1. Interpretation 1       2. Contribution of Additional Capital 2
        Representations and Warranties 2   Covenants 3   Acknowledgement,
agreement and consent 3   Withholding Taxes 4   Waiver; Survival 4   Notices 4  
Amendments; Successors; Assignments 5   Governing Law; Submission to
Jurisdiction; Etc. 5   Waiver of Jury Trial 5       3. Severability 6       4.
Benefits of Agreement 6

 

 

 

 

April 7, 2015

 

BDCA HELVETICA FUNDING, LTD.,

(as Issuer)

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,

(as Sole Shareholder)

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
(as Trustee)

 



 

 

CONTRIBUTION AGREEMENT

 



 

 

[tex10-9pg12.jpg]

 

 

 

